Case 1:19-cv-03207-ELH Document1 Filed 11/06/19 Page 1 of 15

FILES
U.S, DISTRICT COURT .
DISTRICT OF MARYLAND

Id NOV-b AIO Su

<ete armel
ar EOK'C NEE
CLERK'S Urrit:
GRE Pats

wa ale te

bw

-

Al

IN THE UNITED STATES

DISTRICT COURT FOR THE DISTRICT OF MARYLAND

Greenbelt Division

James Adeyemi
P.O. Box 1671
Sykesville, MD 21784

VS.

State of MD

Department of Public Safety and
Commissions Services

% Maryland Governor: Larry Hogan or
Administration of Larry Hogan

100 State Circle. Annapolis, Maryland.
21401-1925

 

ELH 19 CV32U/

CASE NO: ‘

 

COMPLAINT OF
DEFAMATION AND RETALIATION
Case 1:19-cv-03207-ELH Document1 Filed 11/06/19 Page 2 of 15

IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND
visi US. DISTRICT COURT
Greenbelt Division DISTRICT OF MARYLAND

29 NOV-b A155

James Adeyemi C1
P.O. Box 1671
Sykesville, MD 21784

pKre Nercic:

   

“try

>

‘ RY J he
caspnoELH 19 CV3207

VS.

 

State of MD

Department of Public Safety and
Commissions Services

% Maryland Governor: Larry Hogan or
Administration of Larry Hogan

100 State Circle. Annapolis, Maryland.
21401-1925

 

 

COMPLAINT OF
DEFAMATION AND RETALIATION

I, deaf plaintiff, hereby seeking a relief for compulsory damage and financial loss against the Human
Resources Services Division, HRSD of the State of Maryland (MD), Department of Public Safety

and Correctional Services, Towson, MD.

Though HRSD administers the protection of all the policies including Americans with Disability Act
Amendments Act (ADAAA) and employment law. Exhibit #1

HRSD yet still violated some statues both of the Federal and State law deliberately by defaming and
retaliating me for my refusal to apply for a lower position because they refused to provide references

about my employment to prospective employers.

Because of this, I suffered not able to secure a job fora long term with other agency. I have not had
any criminal problem with the department. I left the agency because they VIOLATED an employee
contract as IT PROGRAMMER ANALYST LEAD/ADVANCED!
Case 1:19-cv-03207-ELH Document1 Filed 11/06/19 Page 3 of 15
INTRODUCTION OF BACKGROUND HISTORY

I worked for the Maryland Police and Correctional Training Commissions (MPCTC), that derives
from the department of Public Safety and Correctional Services(DPSCS) as an employee contract as
IT Programmer Analyst Lead/advance (this position is the equivalent of a liberal art manager) more
than a year and 6 months. I successfully completed a large project called Traffic Safety Specialist
(TSS) Program alone and the senior agency staffs were impressed with my programming

performance. I had a good evaluation for a year.

Unfortunately, I resigned the position due to the discrimination against my disability as deaf because
a HRSD officer modified my contract specially by cutting many hours for working (forced me to take
too many days off) so that other hearing employee’s salary can stay atop of me. And secondly, the
supervisor verbally reassigned me as a “Programmer” position (tricked me to think I ama top
programmer) rather thanIT PROGRAMMER ANALYT Lead/Advance without m y
knowledge/agreement. In the light of this, the supervisor and HRSD violated the standard contract

likewise.

I already reported the violation of the contract by the supervisor to the supervisor’s boss: the director
of Social Services. The director failed to believe me, and there was no alternative option but to resign

the “programmer” position. The director of MPCTC agreed with my decision.

In the government contract, it states clearly of the employment law, the state does not protect the
employee contract workers, and the employee contract is allowed to leave without notifying or filing
a notice to quit for any reason. In addition to this, the employee contract workers do not obtain

benefits.

I did not walk out or be absent from work, and the director ordered me to go home because of the
contract, that is illegitimate! I did not violate any policies before the director agreed to let me go
home because the director had enough of lies from the Director of Social Services and my supervisor

accusing me of something I did not do wrongly.

REVENGED BY THE SUPERVISOR:
During I was still employed, I applied for IT PROGRAMMER ANALYST SUPERVISOR at
Department of Labor, Licensing and Regulation (DLLR). After I left MPCTC, I got an email from
Case 1:19-cv-03207-ELH Document1 Filed 11/06/19 Page 4 of 15

HR of DLLR asking for my appearance for an interview. They were impressive with me at interview

meeting. They assumed me that I would get the job.
I got an email from DLLR informing me that the position was cancelled. Exhibit #2.

Then DLLR re-advertised the same position in six months later. The supervisor of IT Technical
Services at MPCTC retaliated me because The agency rescinded a job offer to me, and also DPSCS
assumed that I was already hired by DLLR because they continued my health Insurance coverage

bills forthe contract employee and I was billed for,

DISCRIMINATION AGAINST BY THE HRSD OF DPSCS:
MPCTC’s administrator of IT Technical Services became vacated after a year later as my former
supervisor quitted, and he now worked for Information Technology Communications Division

(ITCD) of DPSCS as the director of fingerprint records.

I applied for the position of the administrator of IT Technical Services, and eventually I obtained an
interview offer for the position. At the interview, I was not given a paper of questions for interview. I
noticed the interpreter translated very late, and this made me suspecting that the interpreter might not
be certified. After the interview, the recruiter advised me that I should hear from her in two weeks on
phone otherwise I should get a letter using email after 6 weeks. She advised me not to worry about

the bad interview.

After more weeks than 6 weeks later, I got an email from the HRSD officer of HRSD stating that I
was not selected for the job. I know all other MPCTC staff’s background. The recruiter said in the
email correspondence that educational background and work experience were disregarded thereafter.
They relied on the interview scores only for a decision. I was disappointed in her decision. I advised
her that the position as Administrator of IT Technical Services actually requires education
background and work experience for a decision to hire because when I was applied for IT

Programmer Analyst Led/Advance, HRSD requested for my college transcripts.

[applied for a lower job named IT Programmer Analyst II (2) with ITCD of DPSCS after the HRSD
advertised the position thereafter. I learned that an employee, who got the job offer for Administrator

of IT Technical Services with MPCTC, vacated the lower job. So, I declined an interview offer for
Case 1:19-cv-03207-ELH Document1 Filed 11/06/19 Page 5of15

the “reprimanded” position (the lower job). And that moment, this made me feeling discriminated

against by HRSD.

As A deadline date was about to lapse for notifying of accepting the invitation for interview for the
low job, I got a surprised call from a HRSD officer through a Video Relay Service. The HRSD
officer bullied me because she wanted to know when I come for an interview, so that she can prepare
to obtain an interpreter. I advised the HRSD officer that I was not interested in the position. We
conversed on phone with aid of Video Relay Service interpreter. We argued about no document of
questions at interview. The HRSD officer abruptly placed me on hold on phone and then after more
than 10 minutes later, I was still on phone hold with the interpreter on. Eventually the HRSD officer
came back on phone and asked the operator (interpreter) if I was still on phone, and the interpreter or
relay operator confirmed that I was still on phone. The recruiter argued with the operator accusing the
operator of lying. The operator has to yell back FOUR TIMES saying I was still on phone and we see
each other on video right now. Eventually the HRSD officer eventually gave in and said to me that
she would provide a document of question at interview if I come. I advised her that I needed more

time to think about it. She rebutted me asking when I could tell her of my decision. I said soon.

Thereafter, I filed a complaint against HRSD for discrimination with the secretary of DPSCS, and the
complaint was referred to its OEO (Office of Equal Opportunity) for investigation by the secretary.

OFFICE OF EQUAL OPPORTUNITY OF DPSCS:

After the investigation, The OEO of DPSCS disputed that other hearing candidates were not given the
document of questions similarly. Because of this, OEO excitedly proved that the interpreter was
certified even though I had trouble understanding the interpreter’s translation, And also they disputed
that educational background and job experience were not required to be considered for the position. I
welcomed her decisions disappointedly. I did not file a complaint with any agencies such as EEOC or
MCCR thought I disagreed with their decision. Exhibit #3

FINAL SEPARATION OF OUR PATHS

After OEO concluded that HRSD discriminated against me being deaf or favoritism by promoting a
current employee to the Director of IT Technical Service because of interview score only and both
educational background and programming experience were disregarded. I MOVED ON without
further problems since then until the secretary of DPSCS departed.
Case 1:19-cv-03207-ELH Document1 Filed 11/06/19 Page 6 of 15
THE BEGINNING OF HRSD RETALIATION

applied for IT Programmer Analyst Lead/Advanced at the Comptroller of Maryland (CM). I got an
interview offer and I was asked to take the Aptitude Test after the interview other day. A clerical

worker was surprised that I did so well on the test because I am deaf.

I followed up with the HR of the Comptroller about my job opportunity after few days, and also I
received a report from Credit Karma that CM in fact ran checking on my credit report from Credit
bureaus. I got an email responding from a HR officer of CM explaining that they still evaluate all my
test and interview and my background education/Work. After more than six months, I heard NONE
from the CM whether I got a job offer or the position has been filled. Exhibit #4

FALSE JOB ADVERTISEMENT BY THE HRSD OF DPSCS:
After the Comptroller of Maryland went so silent about my job opportunity, then DPSCS advertised
two positions on the State of MD’s Budget and Management website thereafter as follows:

1. IT Programming Analyst Supervisor

2. IT Program Manager
I applied for those positions. I never get an interview offer for those positions. Exhibit #5
[also wrote to the director of ITCD and see how about my job opportunity about the IT Program
Manager (HRSD erred the position as IT PROGRAMMER ANALYST, Manager), and I never get a

response!

After a year later and CM advertised the same position on DBM (Department of Budget and
Management) website again. I emailed to the HR of the Comptroller of MD to request about my job
opportunity. They ignored me. I sent another email to other employee who referred my email to other
different employee and she informed me that a job I applied for is different than this position that
they advertised for. Exhibit #6.

MARYLAND COMMISSIONS ON CIVIL RIGHTS (MCCR)

I filed two complaints with MCCR as follows:
1. The Comptroller of Maryland: I complained to the HR of CM that I did not hear from them

about my job opportunity, and I also complained that they re-advertised the same position.
Case 1:19-cv-03207-ELH Document1 Filed 11/06/19 Page 7 of 15

They responded that the position I applied for was different than current position they are now

advertising. I disagreed. So I filed a complaint with MCCR against the CM. Exhibit #7

2. DLLR: Despite the agency rescinded a job offer for IT Programmer Analyst Supervisor. I
applied for other positon-IT Programmer Analyst II with the agency, and they did not offer
me an interview. They re-advertised the same positon so I did not apply again, and they still

did not offer me a job interview. Exhibit #8

MCCR INVESTIGATIONS:

the Comptroller of Maryland told MCCR that other candidate, who scored 80% higher on the test
than me, was offered a job but the candidate declined the job offer. But previously, HR of the CM
stated that the job was offered to another candidate. If the candidate declined the job offer, then I
should be next to get a job offer. Exhibit #9.

The investigator agreed that the Comptroller of Maryland discriminated against me being deaf after
she collected evidences. During MCCR investigation, the Comptroller invited me over again for an
interview, and they wanted me to take Programmer Aptitude Test again. I went there at my time and

traveling expense, I took the test. The output was the same. Exhibit #10

The investigator invited me over with a lawyer from the Comptroller of MD for a meeting. An
interpreter was presented. The investigator asked the lawyer for the CM if he could provide more
documents showing that the qualifier candidate’s test scored higher than me, they could not. After the
meeting, then the investigator went silent and did NOTING until now. The investigator seemed to
support my claim but chose to be silent about the discrimination charge against Comptroller of MD.
Exhibit #11

Now with DLLR about deliberately discriminating against me for no apparent reasons. The different
investigator requested for my appearance at her office. I requested for an interpreter. She scheduled it
with interpreter. I followed up with her but she never answered it. So I still went there for the

appointment. No interpreter was presented. I met the investigator and I asked why interpreter was not
presented and DLLR representatives are not here. The investigator said she forgot to notify me of the

meeting that was cancelled. Hence the investigator did NOTHING. Exhibit #12
Case 1:19-cv-03207-ELH Document1 Filed 11/06/19 Page 8 of 15

THE HIRING SYSTEM BY THE STATE OF MARYLAND

1. The State of Maryland agencies advertise the vacated or new positions on the DBM
(department of Business and Management) website.

2. The website notifies an agency when an applicant submitted application online, and

3. the website sends a letter of confirmation instantly via email when the submitted application is
successfully secured.

4, Then the agency emails to the prospective applicants that the agency either accepts or reject
the applicant’s application for future interview offer if the applicant’s credential meets the job
requirement.

5. The agency calls or emails requesting for interview appointment, and the applicant might
reject or accept and confirm a date for interview when the applicant is available.

6. After the interview, they will notify the applicant in two weeks if the applicant get a job offer
otherwise the applicant will get an email notifying that the job offer was accepted by other
candidate the agency felt best suitable for the position otherwise some agencies might ask

applicants to take some tests.

As an example about this, I had interview with the Comptroller of Maryland in 2014 for other positon
before I was employed by MPCTC of DPSCS in the past. The Comptroller of MD did invite me for
an interview and then they notified me that the position I was interviewed for was offered to other
candidate. The Comptroller of MD did not notify me NOTHING at all despite that I took Aptitude
Test for the positon of IT Programmer Analyst Lead/Advanced. Exhibit #13

THE HRSD OF DPSCS BULLIES ME

A HRSD officer named Owen J. Billing sent me an email surprisedly requesting me for an interview
for the positon of IT PROGRAMMER ANALYST II because either I did not apply for the position or
didn’t DPSCS place an advertisement on the DBM website.

I declined the interview offer for the position of IT PROGRAMMER ANALYSTII by informing the
officer that I was not interested in the position. The employee questioned if I was angry with DPSCS,
I wanted to assure him that I never had an anger. I preferred to apply forIT PROGRAMMER
ANALYST Lead/Advanced.
Case 1:19-cv-03207-ELH Document1 Filed 11/06/19 Page 9 of 15

After the date for interview was passed, I asked the HRSD officer if the positon was filled already,
and he refused to answer my question though I already made clear to the HRSD of DPSCS that I was
not interested in the position of IT PROGRAMMER ANAYLSTII with them. Exhibit #14

The HRSD officer did bully me not first time. I already rejected the interview offer for IT
PROGRAMMER ANALYSTI after I learned that the position was vacated by a current employee
who got a job offer for the Director of IT Technical Services with MPCTC.

THE LIST OF PROSPECTIVE EMPLOYERS FAILING TO FOLLOW THE HIRING
SYSTEM AS FOLLOWS

1. DLLR (not IT Unit. A different unit) for DATA SPECIALIST II:I went for interview and
took a Visual Basic Application test. The HR requested for my former employer’s
information, which I provided to her. Then I never got a job offer or a letter stating that they

offer the position to someone else. Exhibit #15.

2. Department of Human Services (DHS) for IT Programmer Analyst Lead/Advanced. The HR
officer asked for reference if I was interested in the position. I gave DPSCS information. She

requested/demanded that I get another new reference since she could not get employment

verification from the HRSD of DPSCS. See Exhibit #16.

DPSCS BULLIES AGAIN:

The HRSD of DPSCS advertised the IT Programmer Analyst II again on the website of Maryland of
State Department of Budget and Management thereafter. Thus, I went to apply for the position online
after the deadline for response passed. Then they re-advertised the position. I did not apply for it.
Exhibit #17

oO
Case 1:19-cv-03207-ELH Document1 Filed 11/06/19 Page 10 of 15
COMPLAIN ABOUT the HRSD’s REPEATED REFUSAL
TO VERIFY ABOUT MY JOB TO THE SECRETARY OF DPSCS

Temailed toa HRSD officer named Owen J. Billing complaining about the HRSD’s problematic
verification about my employment. I requested for the director’s contact info. He responded and

asked for an evidence. I provided the evidence. He went silent on that. Exhibit 18.

Then I filed a complaint on April 30, 2019 with the acting Secretary of DPSCS.., and I attached the
copy of my email correspondence with Department of Social Services as a hard evidence with the

complaint. Exhibit #19.

HRSD OF DPSCS CLAIMED I DID NOT WORK FOR DPSCS

A loan officer tried to collect some evidences showing that I worked for 2 years in the past before the
officer could process a FHA loan for me to purchase a house. I gave him a phone number for the

director of Social Services at MPCTC. I got his SMS complaining that HRSD of DPSCS has no
record of my employment history. See Exhibit #20.

I advised the loan officer to try calling my former boss again. He agreed, and eventually he got an
employment information from the HRSD showing that I did not work for 2 years but short of 5
months. Thus I could not get a loan approved. Exhibit #21

Since the HRSD was ABLE to provide my employment information. I was relieved and believed that
everything now returned to the state of normalcy; therefore, hence HRSD might not have the problem

with verifying about my employment again thereafter.

THE HRSD CONTINUES RETALIATION AGAIN

Finally, I applied fora job with Department of Natural Resources (DNR) forIT Programmer Analyst
lead/Advanced. I got an interview offer and I took test, which I did so well. The supervisor said I will
be notified in two weeks if I get a job offer otherwise I would get an email in 6 weeks. In addition to
this, the HR did run on my credit check because Credit Karma updated me that the HR charged me an
inquiry on my credit score. From there I heard NOTHING from the HR of DNR. Exhibit #22.
Case 1:19-cv-03207-ELH Document1 Filed 11/06/19 Page 11 of 15

FALSE JOB ADVERTISEMENT BY DPSCS AGAIN

DPSCS advertised three jobs thereafter DNR went silent as follows:
1. IT Programmer Analyst Lead/Advance
2. IT Programmer Analyst Lead/Advance
3. IT Programmer Analyst Supervisor

Exhibit #23

Please notice that the HRSD of DPSCS omitted the HR office’s name on the advertisement.
Obviously the HRSD of DPSCS knew that I might check on their advertisement because I am still
jobless. However, I can’t apply for them because the positions are basically false, and secondly I
already applied for IT Programmer Analyst Supervisor previously and they never responded to me.

They just wanted to give me a false hope

THE FILING OF A COMPLANT WITH EEOC

I filed a complaint with EEOC. Exhibit #24 against the HRSD OF DPSCS.

OEO of the DPSCS responded to the charge against DPSCS. - Exhibit #25.

Finally, EEOC issued a “Right to sue” to me for 90 days. Exhibit #26.

A surprised letter from EOC of DPSCS. — Exhibit #27.

OEO of DPSCS explains its responsibilities and defines ADA and what is Discrimination Complaint
and its policy against retaliation. Exhibit #28.

NOTICE OF DPSCS LYINGS

Finally, the HRSD officer of DPSCS, Owen J. Billing, who sent an email inviting me for interview
for IT Programmer Analyst II, answered me that there was only ONE person who handles calling for
employment verification. He said Ms. Washington denied that she received requests from the
prospective employers (etc..Paul Buccini, DHS); though Ms. Buccini stated in her email responding

that she was waiting for call back from HRSD. (see Exhibit #14 & 16 above)
Case 1:19-cv-03207-ELH Document1 Filed 11/06/19 Page 12 of 15

In the state of Maryland Law on the References

https://www.nolo.com/legal-encyclopedia/maryland-reference-laws.html

Maryland, like most states, protects employers who provide reference information to prospective employers.
But if a former employer acts maliciously or otherwise crosses the legal line, and you lose job opportunities
because of it, you may have a legal claim.

References and Defamation Claims

To prove defamation, the plaintiff (the person bringing the lawsuit) must show that someone made false and
damaging statements about him orher. In the context of employment, defamation claims nearly always focus
on statements the employer makes about the employee once the employment relationship ends. Typically, a
former employee claims that the employer made false and negative statements about the employee’s
performance to a prospective employer who called fora reference, and the prospective employer decided not
to offer the employee a job (or to rescind a job of fer) because of the poor reference.

Maryland Laws on References

A Maryland employer is immune from liability (that is, the employer may not be sued) for providing certain

types of information about a current or former employee. The employer may provide information about the
employee's job performance and reasons for termination, if the information is requested by a prospective

employer or the current or former employee.

The employer may also provide this information to a federal, state, or industry regulatory authority if the
authority requests or requires the information, or if the information is disclosed ina report or other legally
required document.

However, an employer is immune from lawsuits only if it acts in good faith. The employee can still sue the
employer for defamation if the employee shows, by clear and convincing evidence, that the employer did not
act in good faith. To prove lack of good faith, the employee must show that the employer:

¢ acted with actual malice toward the employee (that is, the employer had an intent to harm the
employee), or

e intentionally or recklessly disclosed false information.
https://www. nolo.com/legal-encyclopedia/defamation-lawsuits-do-you-have-case-against-former-emplover.htm!

If an employer (or more likely, a former employer) makes false statements about you, you might have a legal
claim for defamation. Defamation is a personal injury, which means that you may be awarded damages not
only for your financial losses, but also for your emotional distress. A winning party might even be awarded
punitive damages, to punish the employer for its wrongdoing. But that’s only if you win the case, and
defamation can be hard to prove.

What Is Defamation?

Defamation happens when someone makes an intentional false statement that harms another person. When
the statement is made orally, it’s called slander; a written statement is called libel.

In the job context, defamation claims often arise after the employment relationship ends, when a former
employer is asked fora reference. In this situation, the employee claims that a former employer gave a false
reference or another statement that damaged the employee's reputation and/or hurt the employee’s chances
of getting another job. Typically, the false statement is about the reasons why the employee was fired or the

quality of the employee's performance.
Case 1:19-cv-03207-ELH Document1 Filed 11/06/19 Page 13 of 15

Proving Defamation

State rules differ on what an employee must prove to win a defamation case. Generally speaking, however, the
employee must persuade the judge or jury of these five things:

1.

The employer made a false statement of fact about the employee. Statements of opinion (‘I think Joe
had a negative attitude”) can’t be the basis of a defamation claim. Nor can true statements, no matter
how hurtful.

The employer “published” the statement. In other words, the employer must actually make the
statement to someone. Some states recognize “self-publication” as a way of meeting this requirement.
Self-publication happens when the employer makes the false statement directly to the employee, who
is forced to repeat it to others (for example, when asked by a prospective employer why she was fired
from her last job).

The employer knew or should have known that the statement was false. If the employer believes, in
good faith, that its statement was true, there’s no defamation claim. However, if the employer acts with
reckless disregard for the truth — by repeating a damaging and unsubstantiated rumor without

checking into it, for example — that might support a defamation claim.

The statement was not privileged. Many states recognize that candor and open communication are
vital in certain relationships. Statements made in these contexts are privileged, which means that the
speaker is protected from liability for making the statement. Many states recognize a qualified privilege
— which protects the speaker as long as he or she acted without malice — for statements made in the
context of giving an employment reference to a prospective employer. (To find out your state's rules,
select it from the list on our Hiring Lawsuits page.)

The employee suffered harm because of the statement. Certain statements are considered defamatory
“per se,” which means that the law presumes the statement causes harm (and so the employee
doesn't have to proveit). For example, many states consider statements that someone committed a
crime or lacks the necessary skills for his or her chosen trade or profession to be defamatory perse. If
the employee has to prove damage, the harm usually involves another company’s refusal to hire the
employee because of the statement.
Case 1:19-cv-03207-ELH Document1 Filed 11/06/19 Page 14 of 15

SUMMARY: DPSCS REFUSED TO VERIFY
1. DPSCS refused to verify about my employment because they wanted to force me to apply for
a lower job. They bullied me by posting an advertisement of the job expecting me to apply

after they successfully convinced my prospective employers not to hire me.

2. I thought the HRSD deleted my employment file. But after the HRSD of DPSCS was able to
provide my employment information toa LOAN OFFICER because I requested for a FHA
loan to purchase a new home. They successfully provided the information so that that could

prevent me from securing a FHA loan.

3. The HRSD advertised IT PROGRAMMER ANALYSTII position, and I applied for it. I was
accepted for an interview. But as soon as I learned that the position was vacated by an
employee who was offered the job as Administrator of IT Technical Services, I decided to
decline the interview offer. It was my right to decline the interview office for the lower

position. So the HRSD tried to FORCE me to apply for it against my willing.

4. Ireported my complaint about HRSD’s illegal procedure of hiring for the director of IT
Technical Services to the secretary of DPSCS. OEO disagreed with my case against HRSD. I
accepted it and moved on. This has NOTHING to do with my job performance.

5. Idid not understand why HRSD falsifies that I did not work there with MPCTC derived from
DPSCS. As cleared as MD employment law on reference, HRSD can’t lie otherwise HRSD
defamed me.

6. The HRSD bravely continued the refusal to verify about my employment thereafter the
complaint was made to the acting secretary of DPSCS, and that hurt my opportunity to get a

job in the future.

In addition to this, DPSCS strongly encourages employees or applicants to file a complaint if they

believe they were discriminated against as well as Sexual Harass. See Exhibit 29

\$
Case 1:19-cv-03207-ELH Document1 Filed 11/06/19 Page 15 of 15

A RELIEF

As to file a complaint, it requires what type of relief must be notified as well. I do not want to
continue my sufferance anymore. The DPSCS MUST have realized that it violated some statutes of
the State Government because the HRSD removed the name of HR on last advertisement after I filed
a complaint with the acting Secretary of DPSCS.

And yet the defendant STILL refused to abide the policy on employment verification, and they
apparently believe that the state employees are immune from lawsuits. If it was not for their
malice/defamation/retaliation, I would have start a job at DLLR on Jan 3, 2016 as IT Programmer
Analyst Supervisor and My salary would be about 60K a year without tax.

Thus, I would request the court to compensate the defendant for deliberately action of violating the

policy for punitive damages.

PLEAD FOR HEARING with JURY
I pray forjury because as follows:

1. DPSCS is a controlled by state government.
2. Most of judges do not comfort punishing the agencies working for the courts.
3. Federal Government and State Governments are immune from lawsuits.
4

. Juries are less intimidated when to make a decision against a government.

   

espectfully
Zames A eyemi

P. O. Box 1671
Sykesville, MD 21784
Email: jadeyemi60(@hotmail.com
